FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April , 2014 Commission File Number: 001-13240 Empresa Nacional de Electricidad S.A. National Electricity Co of Chile Inc (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (562) 6309000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNIFICANT EVENT Empresa Nacional de Electricidad S.A Securities Registration Record N°0114 Santiago, April 1 , 2014 Ger. Gen. N° 54 /2014 Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Alameda N°1449 Santiago, Chile Ref.: Significant Event Dear Sir, In accordance with articles 9 and 10, paragraph 2 of Law 18,045 and the provisions of General Norm N° 30 of the Superintendence, and duly authorized, I hereby inform you of the following significant event: The Board of Directors of Empresa Nacional de Electricidad S.A. in an ordinary meeting held on March 27, 2014, agreed to authorize the company to: (i) invest US$ 661.5 million for the construction of the os Condores hydro project, which is located at the VII region of Chile. The Hydro Power plant will use the resources from the Laguna el Maule reservoir. The plant is expected to begin commercial operation in October 2018. (ii) award the of civil works contract to the Ferrovial Agroman consortium. (iii) take hedges for currency and index risks associated to the main construction contracts. (iv) communicate this Significant event immediately upon assignment of the respective contract to the aforementioned consortium, to act as the main contractor of the project, which occurred on March 31 2014. The Company’s possible investment effects are unquantifiable as of today. Sincerely, Joaquín Galindo V. Chief Executive Officer Endesa - Teléfono (56-2)26309000 - Casilla 1557 - Correo Central - Santiago de Chile SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EMPRESA NACIONAL DE ELECTRICIDAD S.A. BY: /S/ JOAQUÍN GALINDO V. Joaquín Galindo V. Chief Executive Officer Dated:
